Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 2011/0137126, hereinafter “French”).
As to claim 9, French discloses an endoscope that uses light to image a scene (Abstract), comprising:
one or more light sources (e.g., 10, Fig. 2a) to produce illumination light (e.g.,paragraph [0056]);

a wavefront modulator (e.g., 12, Fig. 2a) including a plurality of independently controllable phase modulation pixels to produce independently controllable phases, respectively, the wavefront modulator positioned relative to the proximal termination end of the fiber bundle to receive the collected light from the imaging optical fibers in such a way that the collected light exiting different imaging optical fibers is impinged upon different phase modulation pixels of the wavefront modulator, respectively, to produce phase-modulated light segments that corresponding to the imaging optical fibers, respectively (e.g., paragraphs [0012], [0013], [0014], [0023], [0034], [0049], [0056], [0061], [0005]); and
an optical sensor array of optical detectors (e.g., 20, Fig. 2a) located to receive the phase-modulated light segments from the wavefront modulator (e.g., paragraph [0007], [0083], Fig. 2a).
 
Allowable Subject Matter
Claims 10-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
Rejections and/or objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Applicant argues that the Examiner is improperly mapping the same fibers in the fiber bundle 14 of French to two different components (imaging fibers and illumination fibers) of the recited fibers bundle.  The Examiner respectfully disagrees.  As explained in the Response to Arguments section of the Final Office action mailed February 16, 2021, since all fibers in the bundle 14 of French are used for both illumination and imaging, one or more optical fibers can be designated as “illumination fibers” and the remaining optical fibers (i.e. not including the one or more illumination fibers) in the bundle can be designated as the imaging optical fibers.  The claim language does not exclude such interpretation and thus the rejection of claim 9 has been maintained.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795